549 F.2d 1045
Julia ROBINSON et al., etc., Plaintiffs-Appellants,v.William H. KIMBROUGH et al., etc., Defendants-Appellees.
No. 75-2135.
United States Court of Appeals,Fifth Circuit.
March 17, 1977.

Ellen Leitzer, Laughlin McDonald, Neil T. Bradley, Atlanta, Ga., for plaintiffs-appellants.
Forrest L. Champion, Jr., Columbus, Ga., W. Kendrick Askew, Pine Mountain, Ga., for defendants-appellees.
Arthur K. Bolton, Atty. Gen., Atlanta, Ga., for amicus curiae (on rehearing).
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion October 22, 1976, 5 Cir., 1976, 540 F.2d 1264).
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.